Citation Nr: 1303047	
Decision Date: 01/30/13    Archive Date: 02/05/13

DOCKET NO.  09-11 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial compensable rating for septal deformity, residual of a left nasal valve injury.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel






INTRODUCTION

The Veteran had active military service from September 1985 to September 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which granted service connection for septal deformity, residual of a left nasal valve injury, and assigned an initial noncompensable rating, effective April 5, 2004.  

The Board notes that the Veteran filed a Notice of Disagreement (NOD) with respect to the propriety of the initially assigned rating in April 2005; however, the RO never issued a Statement of the Case (SOC).  In November 2007, the Veteran filed a claim for an increased rating for his service-connected septal deformity, residual of a left nasal valve injury, and in a February 2008 rating decision, the RO denied a compensable rating for such disability.  The Veteran filed an NOD with respect to the February 2008 rating decision in October 2008.  The RO issued a SOC in March 2009 and the Veteran submitted a timely substantive appeal in April 2009.  However, as the RO did not act on the April 2005 NOD, the Board finds that the Veteran's claim for a higher rating has been pending since the initial award of service connection.  Therefore, the issue has been characterized on the first page of this decision and the Board acknowledges that the initial September 2004 rating decision that awarded service connection is on appeal.  

The Board notes that the Veteran was scheduled for his requested hearing before a Veterans Law Judge in September 2010; however, he failed to appear.  Therefore, the Board considers the Veteran's request for a hearing to be withdrawn.  38 C.F.R. §§ 20.702(d); 20.704(d) (2012).  While the Board notes that an August 25, 2010, letter sent to the Veteran at his address of record informing him that his appeal had been certified to the Board was returned with a handwritten note on the envelope indicating that no one by his name lived at the address, the August 9, 2010, letter notifying the Veteran of the date and time for his hearing, which was sent to the same address, was not returned as undeliverable.  Moreover, he had been communicating with VA from such address throughout the course of the appeal, and neither he nor his representative have indicated that such letter was not received or advised VA of a new address.  Therefore, the Board finds that the Veteran received proper notice of his scheduled hearing.  See Cross v. Brown, 9 Vet. App. 18, 19 (1996) (absent evidence that the claimant notified VA of a change of address and absent evidence that any notice sent to the Veteran at his last known address has been returned as undeliverable, VA is entitled to rely on that address).

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).

As an initial matter, the Board finds that a remand is necessary in order to obtain outstanding VA treatment records.  In this regard, the Veteran indicated in a November 2007 statement that he received all of his treatment for such disability through the Wilkes-Barre, Pennsylvania, VA Medical Center.  Records dated from January 2004 to July 2004 are of record.  Therefore, a remand is necessary in order to obtain records dated from July 2004 to the present from such VA facility.

Additionally, the Board finds that the Veteran should be afforded a contemporaneous VA examination so as to determine the current nature and severity of his septal deformity.  In this regard, Board notes that the Veteran was last examined by VA in December 2008.  While the mere passage of time not a basis for requiring a new examination, the Board finds that, as the appeal is being remanded and there is no evidence, including medical records, detailing the symptoms associated with such disability since December 2008, which is over four years ago, the Veteran should be afforded another VA examination so as to determine the current nature and severity of his septal deformity.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).     

Accordingly, the case is REMANDED for the following action:

1.   Obtain all VA treatment records from the Wilkes-Barre VA Medical Center dated from July 2004 to the present pertaining to all of the Veteran's septal deformity.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his septal deformity.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  The examiner should identify the nature and severity of all current manifestations of the Veteran's septal deformity.  In this regard, the examiner should specifically indicate whether such results in 50-percent obstruction of the nasal passage on both sides or complete obstruction on one side.  The examiner should also specifically address the impact such disability has on the Veteran's employability.  All opinions expressed should be accompanied by supporting rationale.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. JAEGER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

